DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 30 November 2021, with respect to the rejections of claims 8 and 22 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 30 August 2021 have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 30 November 2021, with respect to the rejections of claims 1, 15, and 65 and their dependents under 35 U.S.C. 102 and 103, respectively, citing at least Luan et al. have been fully considered and are persuasive.  The rejections of 30 November 2021 have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-12, 14-16, 18, 22, 23, 25, 26, 28, 53-65 are allowed given the persuasive arguments noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791